





CITATION:
Ontario (Community
          Safety and Correctional Services) v. Ontario (Information and
          Privacy Commissioner), 2011 ONCA 32



DATE: 20110117



DOCKET: C51982



COURT OF APPEAL FOR ONTARIO



Moldaver, Simmons and Gillese JJ.A.



BETWEEN



Ministry of Community Safety and Correctional Services



Applicant (Appellant)



and



Information and Privacy Commissioner
and John
          Doe, requester



Respondents (
Respondent in appeal
)



Sara Blake, for the Ministry of
          Community Safety and Correctional Services

Stephen McCammon and Allison Knight, for the Information and
          Privacy Commissioner



No one appearing for the requester



Heard: October 20, 2010



On appeal from the order of the
          Divisional Court (J. Douglas
Cunningham
          A.C.J.S.C.J., Edward F. Then R.S.J., and James D. Carnwath J.
[1]
),
dated December 8, 2009, with reasons reported at [2009] O.J. No. 5455,
          dismissing the application for judicial review of Order PO-2456 of the
          Information and Privacy Commissioner, dated March 2, 2006, with reasons
          reported at 2006 CanLII 50799 (ON I.P.C.).



Moldaver J.A.:



Introduction

[1]

The appellant, the Ministry of Community Safety and
    Correctional Services (the Ministry), sought and obtained leave to appeal
    from the order of the Divisional Court dismissing its application for judicial
    review of the order of the Information and Privacy Commissioner
    (Commissioner) made on March 2, 2006.  The Commissioner ordered the Ministry to disclose to an individual
    referred to as John Doe (the requester) certain records held by two
    correctional facilities operated by the Ministry.

[2]

The requester, a former inmate of the Toronto West
    Detention Centre and the Toronto Jail, applied to the Ministry pursuant to s.
    47(1) of the
Freedom of Information and
    Protection of Privacy Act
, R.S.O. 1990, c. F.31 (
FIPPA
) for access to his medical, personal and institutional
    files. Section 47(1) provides a right of access to an individuals own personal
    information held by an institution. The files sought by the requester related
    to three separate periods of time when he was detained on outstanding criminal
    charges at either the Toronto West Detention Centre or the Toronto Jail.

[3]

The Ministry granted the requester complete access to
    his medical files, but withheld parts of the institutional records pursuant to
    exemptions provided in s. 49 of
FIPPA
,
    including s. 49(e), which reads as follows:

49. A head may refuse to disclose to the individual
    to whom the information relates personal information,

...

(
e
) that is a correctional
    record where the disclosure could reasonably be expected to reveal information
    supplied in confidence.

[4]

On the requesters appeal to the Commissioner of the
    Ministrys refusal to release some of the records, the adjudicator, Mr. John
Swaigen
, determined that the Ministry could not avail
    itself of the exemption under s. 49(e) because the records that it sought to
    withhold on that basis were not correctional records within the meaning of
    the provision.  According to the
    adjudicator, the word correctional in section 49(e) refers to the punishment
    and rehabilitation of offenders
after
a finding of wrong-doing, through programs such as imprisonment, parole and
    probation, and not to matters such as investigation, prosecution, court
    proceedings, and pre-trial and pre-sentence detention (p. 17) (emphasis added).
    Thus, in his view, [a]

record
    created by the Ministry before any finding of wrong-doing, in the course of a
    function such as investigation, prosecution, court proceedings, and pre-trial
    and pre-sentence detention is ... not a correctional record (p. 18).

[5]

The adjudicator further noted that even if the records
    did constitute correctional records under s. 49(e), he was not satisfied that
    the Ministry had established that the records contained information supplied in
    confidence.

[6]

The Ministry applied to the Divisional Court for
    judicial review of the adjudicators decision and sought to set aside his
    order, primarily on the basis that he misconstrued the word correctional in
    s. 49(e) and gave it a meaning that was unreasonable. The Divisional Court
    disagreed with the Ministry and upheld the adjudicators decision.

[7]

On appeal to this court, the Ministry has
    narrowed the scope of the records it seeks to withhold.  Before the adjudicator and the Divisional
    Court, the Ministry had sought to withhold from disclosure based on s. 49(e)
    records that were created either by a correctional facility or by the Ministry,
    as well as a warrant issued by a Justice of the Peace, and documents prepared
    by the police, including records of arrest, supplementary records of arrest,
    prisoner transfer forms, and the results of a criminal record check
(reasons of the adjudicator, at p. 13).

The Ministry now requests an exemption
    based on s. 49(e) only for those records in its possession that were generated
    by the police or that contain information supplied by the police (police
    records).  In light of this change in
    position by the Ministry, it shall forthwith comply with the adjudicators
    order to the extent that it requires disclosure of other records, subject to
    any issue as to fees that may remain outstanding.

[8]

The parties accept the Divisional Courts ruling
    that the applicable standard of review of the adjudicators decision is
    reasonableness. The focus of the appeal centres on the adjudicators
    interpretation of the w
ord correctional in s. 49(e) and in
    particular, whether he interpreted the provision in a way that satisfies the
    reasonableness standard of review.

[9]

For the reasons that follow, I am respectfully of the
    view that the adjudicators interpretation of the word correctional in s.
    49(e) is unreasonable. His narrow reading of the term creates an artificial
    distinction between pre- and post-sentence custodial records that is not consonant
    with the governing legislation and that would prove difficult, if not impossible,
    to apply in practice.

[10]

Accordingly, I would allow the appeal and set aside the
    order in question. As for the appropriate remedy, for reasons that will be
    provided, I believe the matter should be remitted to the Commissioner and
    considered afresh by a different adjudicator. The new adjudicator will
    determine, in accordance with these reasons, whether the police records that
    the Ministry seeks to protect fall within the definition of correctional
    records in s. 49(e) and if so, whether their disclosure could reasonably be
    expected to reveal information supplied in confidence.

Reasons of the Adjudicator

[11]

The
    Ministry took the position before the adjudicator that records contained in the
    requesters files that are maintained by the Ministry are correctional records
    for the purposes of s. 49(e).

[12]

In
    assessing the Ministrys position, the adjudicator began his analysis of the
    word correctional in s. 49(e) by observing that the term correctional
    records is not a defined term in
FIPPA
.
    He consulted three widely-used dictionaries and found that the word
    correction connotes the punishment and treatment of a person through programs
    of imprisonment, parole and probation after a person has been found guilty of
    or otherwise responsible for an offence or wrong-doing (p. 14).  He observed that, although there were other
    dictionary definitions of the words correct or correction, none of these
    definitions suggested that the term encompasses steps in the justice system
    prior to any finding of wrong-doing, such as investigation, prosecution, court
    proceedings, or pre-trial or pre-sentence detention.

[13]

The
    adjudicator next addressed the written submissions of the Ministry in which the
    Ministry described the correctional services component of its mandate (as
    distinct from its community safety and police and emergency services mandates)
    as follows:

The
    correctional services component of the Ministry provides treatment and
    rehabilitation programmes for adult offenders, 18 years of age and over, who
    are convicted by the courts and sentenced to terms of imprisonment of up to two
    years less one day.
Additionally, the
    Ministry is also responsible for the supervision of individuals awaiting trial,
    sentencing, transfer, deportation or other judicial proceedings
. This
    Ministry is also responsible for the supervision of adults in Ontario who have
    been convicted of an offence and subsequently placed on probation.

Jails
    and detention centres serve as the point of entry into the institutional
    system. They hold:

·

persons on remand (awaiting trial
, sentencing or
other proceedings
);

·

offenders
    sentenced to short terms (approximately 60 days or less); and

·

offenders
awaiting transfer to a federal or provincial
    correctional facility. [Emphasis added.]

[14]

In
    regard to the first paragraph of the Ministrys description of the
    correctional services component of its mandate, the adjudicator was of the
    opinion that only the responsibilities described in the first and third
    sentences qualify as correctional because they relate to events after
    conviction and sentencing or matters arising from an individuals conviction
    and sentence.  In his view, however, the
    function described in the second sentence did not qualify as correctional:

But
    the phraseology and subject matter of the second sentence, Additionally, the
    Ministry is also responsible for the supervision of individuals awaiting trial
     is different. The Ministry does not overtly describe this area of its
    mandate as correctional, and it is difficult to see how supervision prior to
    a finding of wrong-doing qualifies as correctional.

The
    Ministrys use of the word correctional in relation to its mandate, if it
    includes the second sentence of the passage reproduced above, is broader than
    the ordinary dictionary meanings of the word. While the term usually refers to
    punishment and rehabilitation of offenders through incarceration, parole and
    probation, the Ministrys description of its correctional service mandate
    also includes detention before trial and sentencing, before a court has
    determined whether any form of correction is warranted. I do not accept this
    view.

[15]

The
    adjudicator next considered the Ministrys submission that the definition of
    correctional service in the
Ministry of
    Correctional Services Act
, R.S.O. 1990, c. M.22 (
MCSA
) supported its proposed definition of the word correctional
    in
s. 49(e).  Under s. 1 of the
MCSA
, correctional service is defined
    as a service provided for the purpose of carrying out the function or objects
    of the Ministry, including the operation and maintenance of correctional
    institutions.  Section 5 of the
MCSA
provides that one of the functions
    of the Ministry is to supervise the detention and release of inmates and,
    under s. 5(a), one of the objects of the Ministry is to provide for the
    custody of persons
awaiting trial
or
    convicted of offences (emphasis added).

[16]

I pause here to note that, although the
    adjudicator did not mention it, the word inmate is defined in s. 1 of the
MCSA
to mean a person confined in a
    correctional institution or otherwise detained in lawful custody under a court
    order. The definition of inmate is consistent with the object of the Ministry
    identified in s. 5(a), which is to provide for the custody of persons awaiting
    trial.  I note as well that the term
    correctional institution is a defined term under the
MCSA
.  No issue is taken with
    the fact that the Toronto West Detention Centre and the Toronto Jail are
    correctional institutions.  Nor is it
    disputed that many, if not most, of the inmates in those institutions are
    offenders who have been detained in custody and are awaiting trial.

[17]

Having considered some of the pertinent
    provisions in the
MCSA
, the
    adjudicator posed the following question:

However,
    even if section 5 of the
MCSA
is
    taken to give correctional service an expanded meaning for the purpose of
    that Act, the question is still whether correctional in section 49(e) of the
Freedom of Information and Protection of
    Privacy Act
should be given its ordinary meaning or given an expanded meaning
    consistent with the phrase correctional service in the
Ministry of Correctional Services Act
.

[18]

The adjudicator then provided six reasons, set out
    below, for concluding that the correct or most reasonable approach is to
    interpret correctional according to its usual meaning:

(1)

Giving the word correctional in s. 49(e) the meaning
    it has been given in the phrase correctional service in the
MCSA
might be appropriate in the
    context of records created and maintained by that Ministry, but section 49(e)
    applies ... to many other institutions under [
FIPPA
] that carry out different functions than the Ministry.

(2)

If the Legislature had wanted the word correctional
    in s. 49(e) to have the same meaning it has in the phrase correctional
    service in the
MCSA
, it could have
    accomplished this by the use of appropriate language.

(3)

Where the Legislature has intended in [
FIPPA
] that exemptions encompass
    functions such as investigation, enforcement, court proceedings, or pre-trial
    detention, it has made this clear through language such as that used in
    sections 14(1) and (2) [of
FIPPA
].
[2]

(4)

The adjudicators preferred interpretation of
    correctional is consistent with the comparable provision in s. 24(1) of the
    federal
Privacy Act
, R.S.C. 1985,
    c. P.21, which refers to requests for personal information that was
    collected or obtained ... while the individual who made the request was under
    sentence for an offence against any Act of Parliament.

(5)

Statutory exemptions are to be strictly construed. To
    give correctional the meaning it has in the
MCSA
would have the effect of broadening the exemption and
    narrowing rights of access, which is contrary to the purposes of [
FIPPA
] and to principles of statutory
    construction.

(6)

Having regard to previous orders of this office, a record
    created by the police or a court does not become a correctional record merely
    because it is provided to the Ministry. Records found to come within s. 49(e)
    were records created and maintained by the Ministrys probation and parole
    staff.

[19]

The adjudicator concluded that the records that the
    Ministry sought to withhold all appear to relate to pre-trial matters, and
    thus do not constitute correctional records under s. 49(e). He therefore
    found it unnecessary to consider [if] they meet the requirement that
    disclosure could reasonably be expected to reveal information supplied to the
    Ministry in confidence. Nonetheless, he went on to reject the Ministrys
    explanation that the information in question should be treated as confidential
    in order to maintain good relationships with other agencies, to effectively
    supervise those in detention, for community safety, protection of the public,
    and the security of correctional institutions.  As a result, he was not satisfied that the Ministrys explanation
    satisfied the requirement that the records originated in confidence, within
    the meaning of s. 49(e).

Reasons of the Divisional Court

[20]

Having
    regard to the Supreme Court of Canadas decision in
Dunsmuir v. New Brunswick
, [2008] 1 S.C.R. 190, the Divisional
    Court correctly held that the applicable standard of review of the
    adjudicators interpretation of s. 49(e) of
FIPPA
is reasonableness. As noted by the court, the approach to assessing the
    reasonableness of an administrative decision is described in
Dunsmuir
, at para. 47, as follows:

A
    court conducting a review for reasonableness inquires into the qualities that
    make a decision reasonable, referring both to the process of articulating the
    reasons and to outcomes. In judicial review, reasonableness is concerned mostly
    with the existence of justification, transparency and intelligibility within
    the decision-making process. But it is also concerned with whether the decision
    falls within a range of possible, acceptable outcomes which are defensible in
    respect of the facts and law.

[21]

After
    summarizing the adjudicators decision, the Divisional Court set out the
    positions of the parties. The Commissioner defended the adjudicators use of
    the dictionary definition of the word correctional in s. 49(e), while the Ministry
    submitted that his interpretation was unduly narrow.  According to the Ministry, the adjudicator
    should have interpreted this term in accordance with the language of the
MCSA
. The court correctly noted, at
    para. 35, that it was not the courts function to determine which of two
    plausible interpretations is correct or more reasonable  but merely to
    determine whether the interpretation proffered by the Adjudicator is reasonable
    within the test outlined by
Dunsmuir
.
    With this in mind, the court considered the six reasons given by the
    adjudicator for interpreting the word correctional as he did and found that
    three of his reasons were valid and three were not.

[22]

The
    court rejected the first reason given by the adjudicator, namely that s. 49(e)
    applies to many institutions with different functions and is not restricted to
    records created and maintained by the Ministry. The court noted, at para.
37, that
the records in question were records of the
    Ministry and not those of another institution. Moreover, neither the
    adjudicator in his reasons nor the Commission in its submissions to the
court  referred
to
    any institution not subject to the authority of the Ministry (or indeed the
MCSA
) to which [s. 49(e)] might apply.

[23]

The
    court also rejected the fourth reason advanced by the adjudicator.  As the court observed, at para. 48, the
    federal
Privacy Act
is not a useful
    comparator for interpreting correctional in
FIPPA
, because federal penitentiaries house
only
sentenced inmates.  In
    contrast, the
majority
of inmates in
    provincial correctional institutions are accused persons on remand who have not
    been convicted or sentenced (emphasis in original).

[24]

The
    court also rejected as unhelpful the sixth reason given by the adjudicator. The
    adjudicators reliance on previous orders of the Commission in which
    adjudicators had found that records created and maintained by the Ministrys
    probation and parole staff were correctional records within the meaning of
    s. 49(e) cannot be taken to mean that records generated prior to sentence that
    bear on the issue of future supervision and safety and security of inmates and
    staff are not also exempt (at para. 51).

[25]

The
    court concluded that the remaining three reasons provided by the adjudicator
    supported the reasonableness of his interpretation of s. 49(e).  The court read the second and third reasons
    of the adjudicator in conjunction with each other and accepted the proposition
    that if the Legislature had wanted to give the word correctional in s. 49(e)
    the same meaning as correctional service in the
MCSA
, it could have used appropriate language to do so (at para.
    39).

[26]

The
    court also observed, at para. 44, that there was much force in
the  argument
advanced
    by the Commissioner that the adjudicators narrow interpretation of s. 49(e)
    would not hamper the Ministrys ability to provide a safe and secure custodial
    environment for inmates and staff.  According to the court, the Legislature fully addressed these concerns
    in the law enforcement exemptions [from access to records] in
s
. 49(a) by means of the inclusion of s. 14
and in particular s. 14(2)(d)

[3]
(emphasis added).
In
    the courts view, at para.
45, the narrow interpretation given to the
    word correctional by the adjudicator could reasonably be seen to fill the gap
    to provide exemption in respect of records which are strictly correctional in
    nature.  On the other hand, the
    Ministrys interpretation of s. 49(e) would render largely redundant the
    exemptions provided in s. 14 of
FIPPA
.
[4]


[27]

In
    this regard, the court considered the adjudicators interpretation of the word
    correctional in s. 49(e) against the provisions legislative history and
    particularly, a segment of the
Report of the Commission on Freedom of
    Information and Individual Privacy 1980, Vol. 3 (Toronto: Queens Printer of
    Ontario, 1980) (
Williams Report
)
[5]
,  a
t pp. 560-62, where the author
    expressed a concern that protection be afforded to psychological reports and
    parole reports because of a fear of retribution or a possible chilling effect
    regarding voluntary opinions by friends and family.
The court concluded this aspect of its analysis
    as follows, at para. 47:

The
    Commissioner submits that it is reasonable to infer that s. 49(e) was enacted
    to obtain protection for confidential sources of probation and parole reports
    because s. 49(a) was enacted for different purposes.  In my view, these submissions support the
    reasonableness of the Adjudicators interpretation of s. 49(e) and in
    particular whether the decision falls within a range of possible, acceptable
    outcomes which are defensible in respect of the facts and law.

[28]

The
    court also found that the fifth reason advanced by the adjudicator  that the
    interpretation proposed by the Ministry would broaden the exemption in s. 49(e)
    and narrow the right of access contrary to the purposes of
FIPPA
 was a legitimate factor that he could take into account in
    accordance with the principles of statutory interpretation. At the same time,
    the court observed, at para. 50, that a strict interpretation by itself with
    respect to exemptions in privacy statutes does not endow the interpretation
    with reasonableness.  However, in this
    case, the strict construction approach of the adjudicator was a factor to
    consider in circumstances where there is wording to suggest an interpretation in
    terms of ordinary usage which is plausible and a consideration of the
    interplay between s. 49(a) and 49(e) in the context of exemptions provided by
    s. 49 to the disclosure of personal information to individuals.

[29]

The
    court concluded, at paras. 56-59, that the adjudicator was entitled to assign
    to the word correctional its plain, ordinary meaning and that there was a
    justifiable, intelligible and transparent reasoning path to his conclusion,
    notwithstanding that other conclusions were possible or even more
    compelling.  The court was also satisfied
    that, even though the adjudicator advanced some unhelpful reasons for his
    interpretation, his conclusion was within the range of acceptable outcomes as
    required by the reasonableness standard of review.

Analysis

[30]

I
    accept that the adjudicator was entitled to look at dictionary definitions of
    the word correctional to try to discern its ordinary meaning. However, while
    dictionary definitions may provide a useful starting point in interpreting a
    statutory provision, definitions found in dictionaries say very little about
    the meaning of a word as used in a particular context:  R. Sullivan,
Sullivan and Driedger on the Construction of Statutes
, 4
th
ed. (Toronto: Butterworths, 2002), at p. 27. As Gonthier J. said in
Ontario v. Canadian Pacific Ltd
., [1995]
    2 S.C.R. 1031, at para. 67:

A
    review of these cases indicates that courts have generally looked to dictionary
    definitions of the word  as a starting point in the interpretive process.
However, the proper legal interpretation 
    is context- and fact-specific, and this may require a refinement of the
    definition in a particular circumstance
. [Emphasis added.]

[31]

In
    my view, this is a case where refinement of the dictionary definition of the
    word correctional was required in order to reach a reasonable interpretation
    of s. 49(e).  With respect to the
    adjudicator, after consulting the dictionary definition of the word
    correction, the next place to look would have been the legislation in Ontario
    that governs corrections.  Instead, the
    adjudicator simply assumed that s. 49(e) applies to many institutions
    under the Act that carry out different functions than the Ministry. The
    Divisional Court disagreed with the adjudicator on this point. The court observed,
    at para. 37, that the records at issue on this application are records of the
    Ministry and not those of another institution.  Moreover, the court noted that neither the adjudicator nor the
    Commission had identified any institution not subject to the authority of the
    Ministry (or indeed the
MCSA
) to
    which the provision might apply.

[32]

In
    this court, presumably in an effort to fill that gap, the Commissioner referred
    to the
Child and Family Services Act,
R.S.O. 1990, c. C.11 (
CFSA
) and
    directed us to provisions that relate to the detention of young persons in
    places of open and secure custody. The Ministry of Children and Youth Services
    has as part of its mandate the operation of open and secure custodial
    facilities for young persons.

[33]

Be
    that as it may, I find the Commissioners reference to the
CFSA
unpersuasive. The
CFSA
,
    like the
MCSA
, contains provisions
    that deal with young persons who are detained in custody pending trial:  see ss. 93 and 94 of the
CFSA
. To that extent, this legislation supports the Ministrys
    contention that the word correctional in
FIPPA
has a broader meaning than the adjudicator was prepared to give it, considering
    that the correctional services mandate of the respective Ministries relates to both
    pre- and post-sentence detention of adults and youth alike.

[34]

Indeed,
    under the
MCSA
, the term
    correctional services encompasses a much wider range of services than the
    punitive/reformative measures referred to in the dictionaries consulted by the
    adjudicator. Manifestly, the term captures inmates in custody awaiting trial.
    Under s. 5 of the Act, the Ministry is responsible for supervising the
    detention and release of inmates, as well as parolees and probationers. As
    mentioned, an inmate includes someone who is otherwise detained in lawful
    custody under a court order.  The
    Ministry points out that, under this definition, an inmate would include
    persons who have been denied bail and are in custody awaiting trial, as well as
    persons who are being held for immigration or extradition hearings. On the
    adjudicators interpretation of the word correctional in s. 49(e), records
    relating to those inmates would not come within the purview of the provision
    since they would not relate to the punishment and rehabilitation of offenders after
    a finding of wrongdoing.

[35]

In
    concluding that the dictionary meaning of the word correctional represents a
    plausible interpretation of the word correctional in s. 49(e), the Divisional
    Court relied on the second and third reasons given by the adjudicator for
    interpreting the word correctional in s. 49(e) as he did. The adjudicator was
    of the view that the law enforcement exemptions in ss. 14(1) and (2) of
FIPPA
were specifically meant to
    encompass functions such as investigation, enforcement, court proceedings, or
    pre-trial detention.  The Divisional
    Court observed, at para. 45, that giving effect to the Ministrys suggested
    interpretation of s. 49(e) would render those provisions largely redundant.

[36]

As
    indicated, the Divisional Court accepted the adjudicators determination that
    the exemptions in s. 14 of
FIPPA
, and
    particularly the exemption in s. 14(2
)(
d), are meant
    to apply to pre-trial records in the custody of the Ministry. Indeed, as I read
    the reasons of the Divisional Court, it was primarily this aspect of the
    adjudicators analysis that led the court to conclude that his proposed
    interpretation of the word correctional in s. 49(e) fell within a range of
    possible, acceptable outcomes which are defensible in respect of the facts and
    law.

[37]

With
    respect, I do not agree with the Divisional Court on this point. Specifically,
    I do not accept that the exemptions in s. 14 of
FIPPA
were meant to address the records in the Ministrys
    possession, now limited to police records, which the Ministry is seeking to
    protect. Nor do I share the Divisional Courts view that the Ministrys
    proposed interpretation of the word correctional in s. 49(e) would render the
    s. 14 exemptions redundant.

[38]

I first explain why, in my view, s. 14(2
)(
d) of
FIPPA
does
    not apply to the records that the Ministry seeks to withhold.  Section 14(2)(d) reads as follows:

14.
    (2)
A
head may refuse to disclose a record,



(d)
that
contains information about the history,
    supervision or release of a person
under
    the control or supervision
of a
correctional
authority. [Emphasis added.]

[39]

There
    are two reasons why the Ministry could not rely on that exemption.  First, s. 14(2
)(
d)
    refers to records relating to a person under the control or supervision of a
correctional
authority (emphasis
    added). On the adjudicators
interpreta
tion of
    the word correctional in
s.
    49(e), if he is to be consistent, the records in issue would not be covered by s.
    14(2)(d) since they were created while the requester was in pre-trial custody
    and therefore not under the control or supervision of a correctional
    authority.  Of course, if correctional
    is read in a way that reflects the wider range of correctional services that
    the Ministry provides, then this first reason would not be an impediment to the
    application of the s. 14(2
)(
d) exemption.

[40]

The second, and more compelling, reason for concluding
    that s. 14(2
)(
d) can have no application to the
    records in question stems from previous orders of the Commission in which the
    Commission has maintained that s. 14(2)(d) only applies to cases where the
    requester is
presently
under the
    control or supervision of a correctional authority. The decision of the
    Commission in
Re Ontario (Solicitor
    General)
, 1994 CanLII 6597 (ON I.P.C.) illustrates the point. At pp. 2 and
    3 of his reasons, Assistant Commissioner Irwin Glasberg stated:

In Order 98, former Commissioner Sidney B. Linden
    interpreted the wording of section 14(2
)(
d) in the
    following fashion:

In my view, the purpose of subsection 14(2
)(
d) is to allow an appropriate level of security with
    respect to the records of individuals in custody. I am not prepared to extend
    the application of this provision so far as to allow it to be used to deny
    access to information simply on the basis that the requester, no longer in custody,
    is seeking information about himself.

I agree with this interpretation and adopt it for
    the purposes of this appeal.

In its representations, the Ministry indicates
    that, when the appellant filed his access request, he was on probation after
    having served a prison sentence. On March 11, 1994, however, the probation
    order expired.
Since the appellant is no
    longer under the control or supervision of a correctional authority, I find
    that the section 14(2
)(
d) exemption does not apply to
    the information at issue.
[Emphasis added.]

[41]

Applying Commissioner Glasbergs reasons to this case,
s. 14(2
)(
d)
    can have no application since the requester was out of custody and not under
    the control or supervision of a correctional authority when he requested the
    records in issue. Thus, if s. 14 of
FIPPA
is to apply, resort must be had to the less specific exemptions to which the
    Commissioner refers, namely, ss. 14(1
)(
e), (
i
), (j), (k) and (l).

[42]

The
    relevant provisions of s. 14(1), found under the heading 
Law
    enforcement, are as follows:

14. (1)
A
head may refuse
    to disclose a record where the disclosure could reasonably be expected to,

...

(e)
endanger
the life or
    physical safety of a law enforcement    officer or any other person;



(i)
endanger
the security
    of a building or the security of a vehicle carrying items, or of a system or
    procedure established for the protection of items, for which protection is
    reasonably required;

(j)
facilitate
the escape
    from custody of a person who is under lawful detention;

(k)
jeopardize
the security of a centre for lawful detention; or

(l)
facilitate
the
    commission of an unlawful act or hamper the control of crime.

[43]

In my respectful view,
those provisions were not meant to apply to the
    police records that the Ministry is seeking to protect.
As noted, the exemptions in s. 14 are
    found under the heading Law enforcement. That term is defined term in s. 2(1)
    of
FIPPA
as follows:


law
enforcement means,

(a) policing,

(b)
investigations
or
    inspections that lead or could lead to proceedings in a court or tribunal if a
    penalty or sanction could be imposed in those proceedings, or

(c)
the
conduct of
    proceedings referred to in clause (b);

[44]

On their face, the s. 14(1) exemptions appear to be
    directed at records generated by the police and/or records containing
    information supplied by the police. To that extent, they would seem to capture
    the police records that the Ministry is seeking to protect.  However, in my view, the s. 14(1) exemptions
    are not meant to apply to such records because the exemptions are all
    harm-based. In other words, as pointed out by counsel for the Commissioner in
    written argument, the exemptions in s. 14(1) will be granted where an
    institution is able to demonstrate that disclosure could reasonably be expected
    to result in one of the harms specified ... under section 14.

[45]

The adjudicator was of the view that the harm
    requirement that forms an essential part of the exemptions in s. 14 is also a
    requirement of s. 49(e). At p. 13 of his reasons, he stated:

For section 49(e) to apply, the institution must
    demonstrate that disclosure of the information could reasonably be expected
    to lead to the specified result.
To meet
    this test, the institution must provide detailed and convincing evidence to
    establish a reasonable expectation of harm. Evidence amounting to speculation
    of possible harm is not sufficient
[
Ontario
    (Workers Compensation Board) v. Ontario (Assistant Information and Privacy
    Commissioner)
(1998), 41 O.R. (3d) 464 (C.A.)]. [Emphasis added.]

[46]

In
Ontario (Workers
    Compensation Board)
, cited by the adjudicator, the issue before this court
    turned on the Commissioners interpretation of ss. 17(1
)(
a)
    and (c) of
FIPPA
and his finding that
    the exemptions contemplated by those provisions had not been made out on the evidence.
    Sections 17(1)(a) and (c) read as follows:

17. (1) A head shall refuse to disclose a record
    that reveals a trade secret or scientific, technical, commercial, financial or
    labour relations information, supplied in confidence implicitly or explicitly,
    where the disclosure could reasonably be expected to,

(a)
prejudice
significantly the competitive position or interfere significantly with the
    contractual or other negotiations of a person, group of persons, or
    organization;



(c)
result
in undue loss or gain to any person,
    group, committee or financial institution or agency; ...

[47]

In determining whether the exemptions in s. 17(1)(a)
    and (c) applied, the Commissioner stated that the following three-part test had
    to be satisfied:

(1)
the
record must reveal information that is a trade secret or
    scientific, technical, commercial, financial or labour relations information;
    and

(2)
the
information
    must have been supplied to the Board in confidence, either implicitly or
    explicitly; and

(3)
the
prospect of disclosure
    must give rise to a reasonable expectation that one of the types of injuries
    specified in ss. 17(1)(a) and/or (c) will occur.
[Emphasis added.]

[48]

In relation to part three of the test, the Commissioner
    concluded that detailed and convincing evidence was needed to establish a
    reasonable expectation of harm. Evidence amounting to speculation about
    possible harm would not suffice. In reviewing the Commissioners decision, our
    court held that his conclusion in this regard was not unreasonable and it rejected
    the argument that the Commissioner had modified the interpretation of the
    exemptions and changed the standard of proof needed to make them out. In the
    courts opinion, the words detailed and convincing simply describe the
    quality and cogency of the evidence required to satisfy the onus of
    establishing reasonable expectation of harm (at para. 26).

[49]

In my view, the decision in
Ontario (Workers Compensation Board)
exposes a very real problem
    that would be presented to the Ministry if it were required to bring itself
    within one of the s. 14(1) exemptions.  This decision also exposes a significant error made by the adjudicator
    in his interpretation of the requirements of s. 49(e).

[50]

The problem that would be created for the Ministry if
    it were required to bring itself within one of the s. 14(1) exemptions is that
    it would need to be able to assess whether the release of a particular
    correctional record, including police records, would result in one of the
    harms specified in the s. 14(1) exemptions.  Yet how could the Ministry be expected to marshal the detailed and
    convincing evidence needed to establish a particular harm when, in most
    instances, it will have received limited pieces of information about the
    requester from the police?  Surely, the
    Ministry cannot be expected to be fully apprised of investigations that police
    may be conducting in relation to an
inmate,
much less
    the adverse consequences that may result if the records being requested are
    disclosed.

[51]

Viewed that way, it seems doubtful that the Legislature
    intended to put the Ministry to the task of establishing one of the s. 14(1)
    exemptions in respect of correctional records given that, unbeknownst to the
    Ministry, such records, including police records, might well contain sensitive
    information relating to ongoing police investigations, or reveal the identity
    of a police informer, or more generally, provide a window into law enforcement
    techniques.

[52]

As for the adjudicators interpretation of s. 49(e), in
    my respectful view, he erred in importing a harm element into the provision.
    To qualify for
a
s. 49(e) exemption, the Ministry need
    only show that the records it seeks to protect are correctional records, the
    disclosure of which could reasonably be expected to reveal information
    supplied in confidence. It does not have to go further and demonstrate, on
    detailed and convincing evidence, that a particular harm would result if the
    information were to be disclosed.

[53]

It follows, in my view, that interpreting s. 49(e) as
    the Ministry proposes would not render the s. 14 exemptions redundant. It would
    instead provide the Ministry with a workable means of protecting correctional
    records so long as the Ministry could show that the information contained in
    them was supplied in confidence. This interpretation would not put the Ministry
    to the difficult, if not insurmountable, task of having to demonstrate that
    disclosure of the records would likely lead to a particular harm.

[54]

The Commissioner claims that the
Williams Report
supports the adjudicators conclusion that s. 49(e)
    was enacted to protect sensitive information that family members and friends of
    the inmate/offender might be willing to provide to probation and parole
    officers on a promise of confidentiality. Having reviewed the relevant sections
    of the
Williams Report
, I do not
    doubt that s. 49(e) was enacted in part to protect sensitive information
    provided on a confidential basis by family members and friends to parole and
    probation officers.  However, I do not
    accept that s. 49(e) was enacted exclusively for that reason. I see no
    principled reason why the less stringent s. 49(e) test should only apply to
    information supplied by family members and friends to parole and probation
    officers at the post-sentence stage but not to information supplied by the
    police to corrections at the pre-trial/pre-sentence stage.  Surely sensitive information provided by the
    police or anyone else for that matter should receive the same protection.

[55]

The Williams Commission was concerned with privacy
    issues at all stages of the correctional process, including the pre-trial
    custodial stage. The Report recognizes, at p. 561, that inmate files may
    contain information that is used in making decisions about the kind of
    institution he [an inmate] is to be assigned to, any special treatment he is to
    receive, and whether he will be granted a temporary absence permit. The Report
    notes that while an inmate may be aware of much of the information leading to
    these decisions, the inmate is not normally permitted to see the actual file.
    Likewise, the Report adverts to the fact that inmates may not see the inmate
    record card (which may indicate, for example, that the inmate is assaultive, a
    sexual deviate, or an arsonist) nor generally know the contents of the progress
    reports or psychiatric assessments.

[56]

Bearing in mind the obvious  that at every stage of
    the process, be it at the pre-trial custodial stage or the post-sentence
    supervisory stage, correctional authorities are liable to be exposed to
    sensitive information about an inmate that has been provided on a confidential
    basis  there is, in my view, no good reason to treat the various stages of the
    custodial process as water-tight compartments.

[57]

And that, I believe, is where the adjudicator made a
    significant error in his analysis and rendered an interpretation of
    correctional records that is outside the range of possible, acceptable
    outcomes that are defensible in respect of the facts and law.  In deciding whether records are correctional
    records within the meaning of s. 49(e), the adjudicator created an artificial
    and in my view, unworkable distinction between pre- and post-sentencing
    records.

[58]

The correctional system does not operate in water-tight
    compartments. An inmate serving an 18-month sentence could very well be detained
    at the Toronto Jail awaiting trial on additional charges.  In that situation, on the adjudicators
    interpretation of correctional records, it would be necessary to try to
    discern whether the records maintained by the correctional authorities are correctional
    records under s. 49(e) because the inmate is serving an 18-month
    sentence, or if they are not correctional records because the inmate is in
    pre-trial custody on other matters.

[59]

Other difficulties would arise in respect of maintaining
    records related to offenders who have been convicted but not yet sentenced.  The adjudicators interpretation of
    correctional is such that the word does not apply to matters such as
    investigation, prosecution, court proceedings, and
pre-trial and pre-sentence detention
 (emphasis added) (p. 17).  However, s. 719(3) of the
Criminal Code
, R.S.C. 1985,
c
. C-46 allows
    the sentencing judge to take pre-sentence custody into account in fixing the
    appropriate sentence. In so doing, the sentencing judge may properly consider
    the inmates behaviour during the period of pre-trial or pre-sentence custody. On
    the adjudicators definition of correctional, any records in respect of
an inmate that are
generated before sentencing, would not
    qualify as correctional records.  Indeed,
    his definition suggests that, for purposes of vetting requests under s. 49(e),
    the correctional authorities should maintain two sets of files, one for records
    that pertain to sentencing matters, and the other for records that pertain to
    pre-sentencing matters.  This requirement
    is at odds with the functioning of the sentencing process under the
Criminal Code
.

[60]

Further concerns arise from the adjudicators
    interpretation in connection with inmates who are being held for immigration
    hearings or extradition proceedings. According to the adjudicator, records kept
    by corrections officials in relation to those inmates could never be
    correctional records within the meaning of s. 49(e), regardless of the
    fact that they may contain sensitive information supplied in confidence by a
    third party.

[61]

In construing the word correctional in s. 49(e) to
    mean post-sentence records, the adjudicator was clearly influenced by the
    principle of statutory construction that exemptions should be construed
    narrowly. He was also guided by the twin purposes in ss. 1(a) and (b) of
FIPPA
to the effect that rights of
    access should be liberally construed and exemptions should be limited and
    specific.  I have no difficulty with the
    adjudicator wanting to narrow the ambit of the exemption in s. 49(e). My
    problem lies with the way he went about it.

[62]

Rather than defining the word correctional in s.
    49(e) in a way that creates an artificial and in my

view, unworkable distinction between pre- and post-sentencing
    records, he should have focused on the confidentiality aspect of the provision
    to narrow its reach.

[63]

In oral argument, counsel for the Ministry indicated
    that the Ministry is seeking blanket protection for all police records on the
    basis that the information contained in such records is supplied in confidence.
    I make no comment on the validity of that submission. It will be for the new
    adjudicator to determine, on the basis of the evidence presented, whether such
    a blanket protection is warranted.

[64]

Although the adjudicator in the present matter referred
    briefly to the issue of confidentiality, it played a minor role in his reasons.
    That was understandable given his interpretation of the word correctional in
    s. 49(e). As he observed, having found that the records in issue were not correctional
    records, it was unnecessary to consider if they met the confidentiality
    requirement of s. 49(e). While it is true that the
adjudicator  nonetheless
provided brief reasons for
    concluding that the records in issue did not meet the confidentiality
    requirement, his analysis did not fully address what I consider to be the
    critical issue of confidentiality. Because of that, I have concluded that the
    matter should be remitted to the Commission for reconsideration by a different
    adjudicator.

Conclusion

[65]

In
    the result, I would allow the appeal, set aside the order of the adjudicator
    and remit the matter to the Commission to be considered afresh.

Costs

[66]

The
    parties are not seeking costs. Accordingly, there will be no order as to costs.

Signature:       M. J. Moldaver J.A.

I
    agree Janet Simmons J.A.

I
    agree E.E. Gillese J.A.

RELEASED:  MJM
    JANUARY 17, 2011





[1]
Carnwath
    J. retired from the court and did not participate in the judgment.



[2]
These
    provisions are set out and discussed below at para. 38ff.



[3]
Section
    49(a) of
FIPPA
states:

49. A head may
    refuse to disclose to the individual to whom the information relates personal
    information,

(a) where
    section 12, 13, 14, 14.1, 14.2, 15, 16, 17, 18, 19, 20 or 22 would apply to the
    disclosure of that personal information;



[4]
The relevant provisions of s. 14 are set out
    and discussed below at para. 38ff.



[5]
The
Williams Report
describes record-keeping
    practices in the Ontario Government regarding the gathering, maintenance, and
    dissemination of personal information in six specific areas, one being
    Corrections.


